EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

By this examiner's amendment, Claim 7 has been amended as the following:

7. (Currently Amended) Method according to claim 1, wherein the four outer squares are of the same colour, preferably wherein the four outer squares are black.

Examiner’s statement of reasons for allowance is stated below

	The following notice of allowance is in response to the amendment received on June 10, 2022.  

	Examiner’s statement of reasons for allowance for Claims 1-5 and 7-9 are stated below.

Regarding independent Claims 1 and 8, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches: “wherein the step of detecting the optical marker further comprises an analysis of regularity of chequerboards, comprising at least one of the following substeps: (i) applying a convex hull algorithm using the 2D centres of the contiguous regions to find four outer squares at the edges of a chequerboard; (ii) calculating and storing the location of fixed squares using the four outer squares as reference; (iii) if the group of regions being analysed possesses sufficient regions, assigning regions to positions on the closest chequerboard having four outer squares; (iv) rejecting the chequerboard if more than one region is assigned to the same position” in combination with the other limitations of the independent claim.
The dependent claims are allowable due to its dependence to the independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/            Primary Examiner, Art Unit 2666